Citation Nr: 1620058	
Decision Date: 05/17/16    Archive Date: 05/27/16

DOCKET NO.  12-00 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a rating in excess of 50 percent for an acquired psychiatric disorder, diagnosed as posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel

INTRODUCTION

The Veteran served on active duty from August to December 1979 and from November 1990 to August 1991.  

This matter is on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  .   

The Veteran testified before the undersigned Veterans Law Judge in May 2013.  A transcript of the hearing is of record.

This appeal was denied by the Board in February 2014.  The Veteran appealed this decision to the Court of Appeals for Veterans Claims (Court) which, in an August 2014 Order, vacated the Board's decision and remanded for further consideration.  The Appeal was subsequently remanded by the Board in February 2015 and is now ready for disposition.

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.

The issue of entitlement to service connection for a cardiovascular disorder has been raised by the record in a January 2016 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

FINDING OF FACT

The Veteran's psychiatric symptoms have been characterized by nightmares and irritability; occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to symptoms such as suicidal ideation, obsessional rituals which interfere with routine activities, impaired impulse control, near-continuous panic or depression affecting ability to function independently, appropriately and effectively, spatial disorientation, speech that is intermittently illogical, obscure, or irrelevant, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances, and inability to establish and maintain effective relationships, have not been shown.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 50 percent for an acquired psychiatric disorder, diagnosed as PTSD, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.130, DC 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014 & Supp. 2015); 38 C.F.R. Part 4 (2015).  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2015).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In September 2009, the Veteran submitted a claim seeking a disability rating in excess of 50 percent rating for his acquired psychiatric disorder.  This rating has been assigned under 38 C.F.R. § 4.130, DC 9411 (addressing PTSD).  In order to warrant the next-higher 70 percent rating, the evidence must show occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; impaired impulse control (such as unprovoked irritability with periods of violence); near-continuous panic or depression affecting ability to function independently, appropriately and effectively; spatial disorientation; speech intermittently illogical, obscure, or irrelevant; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 38 C.F.R. § 4.130, DC 9411 (2015)

After a review of the evidence of record, the Board determines that a rating in excess of 50 percent is not warranted.  First, the objective symptoms exhibited by the Veteran are not so severe that a rating in excess of 50 percent is warranted.  Specifically, at a mental health evaluation in September 2008, he characterized his mood as "80% of optimum," and was able to sleep for 6 hours a night.  However, he did experience some flashbacks and nightmares.  Upon evaluation, he appeared neatly groomed and was cooperative.  His speech and mood were normal, and his thought process was linear.  His motor functioning was normal and his judgment and insight were intact.  He also denied any suicidal or homicidal ideation.  His symptoms were largely similar at a follow-up evaluation in November 2009.  

Next, at a VA examination in February 2010, the Veteran stated that he feels better when he takes medications, but still has no friends.  He also mentioned that he forgets things.  He sleeps approximately 6 to 8 hours a night and he still experiences nightmares periodically.  Upon evaluation, he appeared neatly groomed, his speech was normal and his affect was appropriate.  His thought process was unremarkable and his orientation was intact to person, place and time.  He denied any delusions and panic attacks, although he did endorse some suicidal thoughts.  

For the period from 2012 through 2015, the Veteran underwent a series of mental health evaluations.  However, none of these evaluations indicate symptoms significant enough to warrant a rating in excess of 50 percent.  For example, in June 2012, he stated that he had been compliant with medications and denies any psychosis, depression and mood swings.  In June 2013, he stated that he was doing "pretty good," while his wife was ill, he stated that she had been doing better.  He denied any suicidal or homicidal ideation, but admitted that his symptoms had slightly worsened after running out of medication.  

In September 2013, he stated that he recently experienced a heart attack, and had undergone surgery to correct his disorder.  As a result, his anxiety had increased.  However, he still appeared interactive with full affect.  In December 2013, he stated that he had been going "pretty good."  While he stated that his symptoms had worsened, this was not consistent with his observed symptoms.  Indeed, he appeared polite and friendly.  In April 2015, he stated that he was experiencing some increased anxiety, but this was more related to his heart problems than his underlying PTSD.

Importantly, during every one of these psychiatric evaluations, his observed symptoms were consistent and relatively mild in nature.  Specifically, he was clean in appearance and fully oriented.  His speech was normal in rate and tone, his mood euthymic and his thought process was normal.  He denied any hallucinations, his judgment was adequate and there was no evidence of psychotic symptoms.  

Finally, at his most recent VA examination in June 2015, the Veteran indicated that he had remained married.  Upon examination, he displayed symptoms of anxiety, chronic sleep impairment and mild memory loss.  However, other symptoms of obsessional rituals, impaired judgment, near-continuous panic or spatial disorientation were not shown. 

Therefore, the Board finds that the Veteran does not exhibit objective symptoms that would be sufficient to warrant a rating in excess of 50 percent.  While it is true that some difficulty sleeping and nightmares were noted, his symptoms are otherwise far too mild to warrant an increased rating.  Indeed many of the examples listed in the diagnostic code have not been shown at all.  

Next, although the general rating formula provides specific examples of symptoms that may result from various acquired psychiatric disorders, the Board emphasizes that its analysis should not be limited to only these symptoms, but should also consider any other relevant criteria outside of the rating code in order to determine the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436, 444 (2002).  As such, the Board has also considered the extent to which there are other indications of occupational and social impairment, such as difficulty in adapting to stressful circumstances or the inability to establish and maintain effective relationships that may cause deficiencies in most areas, to include social and occupational inadaptability.

Here, however, there does not appear that the Veteran's general functioning is impaired to the extent that a 70 percent rating would be warranted.  For example, at a VA examination in February 2010, he mentioned some occasional estrangement with his wife.  Nevertheless, he had been married to her for 22 years by that point, and he described his relationship with her as generally good.  While he stated that he did not have many friends, he was still participated in many social activities, such as attending his son's baseball games and church functions.  

Next, at an evaluation in June 2012, the Veteran stated that he had recently experienced a death in the family, but appeared to be coping.  In fact he was looking forward to a family vacation upcoming summer.  In December 2013, he again mentioned with pride that his son was on a football team that won his high school state championship.  In April 2015, he stated that he still lives with his wife and three children.  Finally, at his VA examination in May 2015, the examiner characterized the Veteran's psychiatric limitations as occupational and social impairment with only occasional decrease in work inefficiency and intermittent periods of inability to perform occupational tasks, although he generally functions satisfactorily with normal routine behavior.  

Therefore, given these mild symptoms, the Board is able to conclude that occupational and social impairment with deficiencies in most areas, such as work, school and family relationships is not shown.  Moreover, there is very little evidence to show that and inability to establish and maintain effective relationships is present. 

The Board has also considered the Veteran's Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV)). 

In this case, the Veteran's GAF scores have ranged from 63 to 65.  A GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  These GAF scores are consistent with the symptoms shown at his psychiatric evaluations.  However, based on a detail review of the evidence, these symptoms are much too mild to support a rating in excess of 50 percent.  

In considering the appropriate disability rating, the Board has also considered the Veteran's statements that his PTSD is worse than the rating he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his PTSD according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

On the other hand, such competent evidence concerning the nature and extent of the Veteran's PTSD has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

In this regard, it is important for the Veteran to fully understand that this finding does not suggest the Veteran does not have problems with his disability, it is simply the degree that the Board must address.  If he did not have problems, the current findings could not be justified.  In this regard, points within some of the medical evidence does not support the current evaluation, let alone a higher evaluation.  It is with consideration of the Veteran's statements that the current evaluation can be justified. 

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issues on appeal, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Moreover, as was established in Mauerhan, 16 Vet. App. at 444, a schedular rating for psychiatric disorders is not necessarily limited to the enumerated symptoms in the general rating formula, and no relevant symptoms have been excluded in the Board's analysis.  As such, the Veteran's symptoms are not which are so unusual that they are outside the schedular criteria.  

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Based on evidence of record, the Board determines that an increased rating for the Veteran's PTSD is not warranted for any period on appeal.  As such, the appeal is denied

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014 & Supp. 2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014 & Supp. 2015); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was provided notice letters informing him of both his and VA's obligations.  Therefore, additional notice is not required and any defect in notice is not prejudicial.  With respect to the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran.  The Veteran has also been provided with VA examinations.  Upon review of these examination reports, the Board observes that the examiners reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2014); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

ORDER

A rating in excess of 50 percent for an acquired psychiatric disorder, diagnosed PTSD, is denied.  


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


